DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraph [0063] states that Figure 8C should have reference signs "Ba", "Bb", and "Bc".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 8C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Specification
The disclosure is objected to because of the following informalities: 
On page 7, line 2, Japanese Patent No. 6123458 is referred to but is not listed in the IDS filed on 03/13/2019.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier et al., hereafter Pelissier (PGPub # 20100298705), in view of Paqoulatos et al. hereafter Paqoulatos (PGPub # 20140364726).
Regarding claim 1, Pelissier teaches an ultrasound diagnostic apparatus comprising [An ultrasound system (Abstract)]:
a transmitter which transmits, to an ultrasound probe [a transducer array in probe and/or performing beamforming on transmitted and received ultrasound signals (par. 0256)] including a plurality of transducers which are arranged in a plurality of regions in a short axis direction and arranged in a long axis direction in each of the regions [Transducer array may comprise a one or two-dimensional array of transducer elements, for example (Fig. 2; par. 0123).]
a receiver which receives a receiving signal in each of the regions from the ultrasound probe [a transducer array in probe and/or performing beamforming on transmitted and received ultrasound signals (par. 0256)];
and a hardware processor which generates ultrasound image data from the received receiving signal in the region, extracts an image of a puncture needle inserted into a subject from the generated ultrasound image data in the region, and calculates a shift angle of the puncture needle to the ultrasound probe using boundary position information of the extracted image of the puncture needle in the region [the controller is configured to determine an angle between the longitudinal axis of the instrument and the plane of the ultrasound image (par. 0028)].
Pelissier does not explicitly teach an ultrasound probe can transmit and receive ultrasound independently in the plurality of regions in the short axis direction, a driving signal in each of the regions.
However, Paqoulatos teaches an ultrasound probe can transmit and receive ultrasound independently in the plurality of regions in the short axis direction, a driving signal in each of the regions [a 2D imaging plane along the short axis of transducer (Fig. 3A-B; par. 0042)];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelissier with the teachings of Paqoulatos to transmit and receive the ultrasound in the transducer regions along the short axis direction. By doing so, the system can provide the user with a 2D imaging plane that is oriented to provide the needed information.
Regarding claim 2, Pelissier teaches the ultrasound diagnostic apparatus according to claim 1, wherein the hardware processor displays shift angle display information representing the calculated shift angle of the puncture needle on a display [to indicate on the display the angle between the longitudinal axis of the instrument and the plane of the ultrasound image (par. 0027)].
Regarding claim 4, Pelissier teaches the ultrasound diagnostic apparatus according to claim 1, wherein the hardware processor calculates the shift angle of the puncture needle to the long axis direction of the ultrasound probe viewed from the top [top plan view of positioning apparatus (par. 0249)].
Regarding claim 5, Pelissier teaches the ultrasound diagnostic apparatus according to claim 1, wherein the hardware processor calculates the shift angle of the puncture needle to the short axis direction of the ultrasound probe viewed from the top [To calibrate the Y axis, the needle may be put into a position parallel to the short edge of the probe head and the Y axis rotation angle adjusted (Fig. 2; par. 0149). Pelissier teaches to calculate the needle position with respect to the transducer using the 
Regarding claim 6, Pelissier teaches the ultrasound diagnostic apparatus according to claim 1, wherein the hardware processor calculates the shift angle of the puncture needle inserted by a parallel method using boundary position information of the extracted image of the puncture needle in each of the regions and insertion reference position information of the puncture needle [To calibrate the X axis, the needle may be placed in a position parallel to the long edge of probe. The X axis rotation angle is adjusted (Fig. 2; par. 0149) Pelissier teaches to calculate the needle position with respect to the transducer using the parallel method (i.e. along the long edge of the probe)].
Regarding claim 7, Pelissier teaches the ultrasound diagnostic apparatus according to claim 1, wherein the hardware processor calculates the shift angle of the puncture needle inserted by a crossing method using the plurality of boundary position information of the respective extracted images of the puncture needle in the regions [To calibrate the Y axis, the needle may be put into a position parallel to the short edge of the probe head and the Y axis rotation angle adjusted (Fig. 2; par. 0149). Pelissier teaches to calculate the needle position with respect to the transducer using the crossing method (i.e. along the short edge of the probe)].
Regarding claim 11, Pelissier teaches a puncture needle shift angle calculation method comprising [determine an angle between the longitudinal axis of the instrument and the plane of the ultrasound image (par. 0027)]:
transmitting, to an ultrasound probe including a plurality of transducers [a transducer array in probe and/or performing beamforming on transmitted and received ultrasound signals (par. 0256)] which are arranged in a plurality of regions in a short axis direction and are arranged in a long axis direction in each of the regions [Transducer array 14 may comprise a one or two-dimensional array of transducer elements, for example (Fig. 2; par. 0123)]
receiving a receiving signal in each of the regions from the ultrasound probe [a transducer array in probe and/or performing beamforming on transmitted and received ultrasound signals (par. 0256)];
generating ultrasound image data from the received receiving signal in each of the regions [the controller is configured to determine an angle between the longitudinal axis of the instrument and the plane of the ultrasound image (par. 0028)];
extracting an image of a puncture needle inserted into a subject from the generated ultrasound image data in the region [A real-time ultrasound image, a 3D model or an image extracted from a 3D model may also be preserved (Fig. 19; par. 0233)];
and calculating a shift angle of the puncture needle to the ultrasound probe using boundary position information of the extracted image of the puncture needle in the region [the controller is configured to determine an angle between the longitudinal axis of the instrument and the plane of the ultrasound image (par. 0028)].
Pelissier does not explicitly teach an ultrasound probe can transmit and receive ultrasound independently in the plurality of regions in the short axis direction, a driving signal in each of the regions.
However, Paqoulatos teaches an ultrasound probe can transmit and receive ultrasound independently in the plurality of regions in the short axis direction, a driving signal in each of the regions [a 2D imaging plane along the short axis of transducer (Fig. 3A-B; par. 0042)];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelissier with the teachings of Paqoulatos to transmit and receive the ultrasound in the transducer regions along the short axis direction. By doing so, the system can provide the user with a 2D imaging plane that is oriented to provide the needed information.
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Paqoulatos as applied to claim 1 above, and further in view of Wang et al., hereafter Wang (PGPub # 20030060809)
Regarding claim 3, Pelissier in view of Paqoulatos does not explicitly the ultrasound diagnostic apparatus according to claim 1, wherein the hardware processor judges whether or not a shift angle corresponding to the calculated shift angle of the puncture needle is a predetermined threshold angle or more and outputs, when the shift angle is the predetermined threshold angle or more, warning information indicating that the shift angle of the puncture needle is the predetermined threshold angle or more to an output unit.
However, Wang teaches to judge whether or not a shift angle corresponding to the calculated shift angle of the puncture needle is a predetermined threshold angle or more [an angular movement of the instrument is computed (par. 0048). If the angle is greater than a threshold value, then a new pivot point is calculated (par. 0051)]
and outputs, when the shift angle is the predetermined threshold angle or more, warning information indicating that the shift angle of the puncture needle is the predetermined threshold angle or more to an output unit [Any movement of the pivot point can be compared to a threshold value and a warning signal can be issued or the robotic system can become disengaged if the pivot point moves beyond a set limit (par. 0081)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelissier in view of Paqoulatos with the teachings of Wang to calculate a threshold angle and output a warning signal for when a calculated angle of an inserted surgical instrument exceeds a set angular limit. By doing so, one would be able to determine whether the patient is being moved or the instrument is being manipulated outside of the patient, situations which may result in injury to the patient or the occupants of the operating room
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier in view of Paqoulatos as applied to claims 1 and 9 above, and further in view of Barley et al., hereafter Barley (PGPub # 20130324833).
Regarding claim 8, Pelissier in view of Paqoulatos does not explicitly teach the ultrasound diagnostic apparatus according to claim 1, wherein the hardware processor stores history information of the calculated shift angle of the puncture needle in a storage and displays the stored history information of the shift angle of the puncture needle on a display.
However, in an analogous field of tracking an interventional device during a surgical procedure, Barley teaches a medical imaging system configured to generate images of an interventional procedure. An overlay generator is configured to generate an overlay image on the images of the interventional procedure. An interventional device tracking system is configured to track a 3D position, orientation and shape of the interventional device during the procedure [Fig. 4; par. 0006]. Memory includes an overlay generator [Fig. 1; par. 0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelissier with the teachings of Barley and have a memory with an overlay generator that stores the tracks and stores the calculated shift angle (i.e. position and orientation) of the puncture needle (i.e. interventional device) in a memory to be overlaid. By doing so, the device will be able to check whether the interventional device remains within a boundary of the overlay image, as taught by Barley [par. 0008].
Regarding claim 9, Pelissier in view of Paqoulatos does not explicitly teach the ultrasound diagnostic apparatus according to claim 1, wherein the hardware processor makes respective representations of the extracted images of the puncture needle in the regions different from one another for each of the regions, synthesizes the respective ultrasound image data in the regions including the images of the puncture needle the representations of which are made different from one another to generate composite image data, and displays the generated composite image data on a display.
However, in an analogous field of tracking an interventional device during a surgical procedure, Barley teaches a medical imaging system configured to generate images of an interventional procedure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelissier with the teachings of Barley and have a memory with an overlay generator that stores the tracks and stores the calculated shift angle (i.e. position and orientation) of the puncture needle (i.e. interventional device) in a memory to be overlaid. By doing so, the device will be able to check whether the interventional device remains within a boundary of the overlay image, as taught by Barley [par. 0008].
Regarding claim 10, Pelissier teaches the ultrasound diagnostic apparatus according to claim 9, wherein the representation is at least one of a display color, saturation, luminance, and flashing [some or all of the display (e.g., line 24 representing a projection of the needle 21 and line 30 representing the path that will be followed by the tip of needle 21) may be hidden or displayed in a different manner (e.g. dimmed, flashed or the like) when the quality of the tracking signal falls below a threshold (par. 0219). Coded appearance characteristics of coded markers, such as size, color, intensity, shape, linestyle, of the like (par. 0160). It is interpreted that "dimmed" refers to luminance and "intensity" refers to saturation.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN JAMES SHIMABUKURO whose telephone number is (303)297-4456.  The examiner can normally be reached on Monday-Thursday; 6:30-16:30 (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.J.S./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793